          Case 6:16-cv-00173-RP Document 677 Filed 07/08/19 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

                                                    §
JANE DOE 1, et al.,                                 §
                                                    §                  6:16-CV-173-RP
                Plaintiffs,                         §
                                                    §                  Consolidated with
v.                                                  §                  6:17-CV-228-RP
                                                    §                  6:17-CV-236-RP
BAYLOR UNIVERSITY,                                  §
                                                    §
                Defendant.                          §

                                                  ORDER

        The Court has set a hearing on certain discovery matters for July 16, 2019. (Order, Dkt. 674).

Before the Court is the parties’ joint motion to reschedule the hearing and extend Baylor’s deadline

to file an advisory with the Court. (Dkt. 676).

        The Court’s schedule now unfortunately cannot accommodate the requested date. However,

the Court could conduct the hearing on July 23 or July 24. The Court therefore asks the parties to

confer and advise if one or both of these dates would be a suitable alternative. The Court will reset

Baylor’s deadline to file an advisory upon resetting the hearing. The Court asks the parties to advise

the Court of their availability on July 23 and July 24 on or before Tuesday, July 9, 2019, at 12:00

p.m. CST. If a joint telephone call to the Court would be more efficient, the parties are welcome to

communicate their scheduling needs in that manner.


        SIGNED on July 8, 2019.


                                                    ________________________________
                                                    ROBERT PITMAN
                                                    UNITED STATES DISTRICT JUDGE
